Exhibit Investor Update – June 23, References in this update to “Air Group,” “Company,” “we,” “us,” and “our” refer to Alaska Air Group, Inc. and its subsidiaries, unless otherwise specified. This update includes forecasted operational and financial information for our subsidiaries Alaska Airlines, Inc. (Alaska) and Horizon Air Industries, Inc. (Horizon).Our disclosure of operating cost per available seat mile, excluding fuel and other items, provides us (and may provide investors) with the ability to measure and monitor our performance without these items.The most directly comparable GAAP measure is total operating expense per available seat mile.However, due to the large fluctuations in fuel prices, we are unable to predict total operating expense for any future period with any degree of certainty. In addition, we believe the disclosure of fuel expense on an economic basis is useful to investors in evaluating our ongoing operational performance. Please see the cautionary statement under “Forward-Looking Information.” We are providing unaudited information about fuel price movements and the impact of our hedging program on our financial results.Management believes it is useful to compare results between periods on an “economic basis.” Economic fuel expense is defined as the raw or “into-plane” fuel cost less any cash we receive from hedge counterparties for hedges that settle during the period, offset by the recognition of premiums originally paid for those hedges that settle during the period.Economic fuel expense more closely approximates the net cash outflow associated with purchasing fuel for our operation. Forward-Looking Information This update contains forward-looking statements subject to the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These statements relate to future events and involve known and unknown risks and uncertainties that may cause actual outcomes to be materially different from those indicated by any forward-looking statements.For a comprehensive discussion of potential risk factors, see Item1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2008.Some of these risks include current economic conditions, increases in operating costs including fuel, competition, labor costs and relations, our significant indebtedness, inability to meet cost reduction goals, terrorist attacks, seasonal fluctuations in our financial results, an aircraft accident, laws and regulations, and government fees and taxes.All of the forward-looking statements are qualified in their entirety by reference to the risk factors discussed therein.We operate in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such new risk factors, nor can it assess the impact, if any, of such new risk factors on our business or events described in any forward-looking statements. We expressly disclaim any obligation to publicly update or revise any forward-looking statements after the date of this report to conform them to actual results. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse. 1 ALASKA AIRLINES – MAINLINE May 2009 Statistics May 2009 Change Y-O-Y QTD 2009 Change Y-O-Y Capacity (ASMs in millions) 1,947 (6.3 )% 3,816 (7.2 )% Traffic (RPMs in millions) 1,495 (7.5 )% 2,970 (6.7 )% Revenue passengers (000s) 1,298 (11.8 )% 2,.578 (10.7 )% Load factor* 76.8 % (1.0 )pts 77.8 % 0.4 pts RASM (cents) 10.95 (5.9 )% 11.15 (2.9 )% Passenger RASM (cents) 9.84 (7.4 )% 10.00 (4.7 )% Raw fuel cost/gal. $ 1.63 (56.9 )% $ 1.64 (55.1 )% Economic fuel expense/gal. $ 1.74 (46.1 )% $ 1.76 (44.6 )% *percentage of available seats occupied by fare-paying passengers Impact of New Pilot Contract As previously disclosed, our pilots, represented by the Air Line Pilots Association, ratified a new four-year contract expiring in 2013. The significant terms of the new contract are: · average pilot wage increases of 14% effective April 1, 2009; · pilot inclusion in Air Group’s Performance Based Pay Plan; · closure of the defined-benefit pension plan to new entrants; · cash payment upon retirement of an amount equivalent to 25% of a pilot’s accrued sick leave balance multiplied by his or her hourly rate; and · new work rules allowing for better productivity and more flexibility. The increase in wages and benefits that result from this contract is expected to be approximately $23 million in 2009, including $5 million of additional cost associated with post-retirement medical coverage, and is included in the unit cost forecast on the following page. In addition to the terms above, pilots received a one-time bonus following ratification of the contract that totaled approximately $21 million in the aggregate.Together with the estimated $15 million transition expense associated with establishing the sick-leave payout program described above, these one-time costs will be excluded from our “adjusted earnings” and our cost per available seat mile, excluding fuel and special charges. First Bag Fee As previously disclosed, Alaska and Horizon will begin charging a $15 service fee for a first checked bag, effective July 7, 2009 for tickets purchased beginning May 1, 2009.The first bag fee will not apply to certain passengers, including our Mileage Plan MVP and MVP Gold passengers, those traveling solely within the state of Alaska, those traveling to Guadalajara and Mexico City, and military personnel.We believe that this fee will likely result in increased ancillary revenues for Air Group of approximately $70 million or more annually and approximately $30 million in 2009. New Markets Alaska recently announced daily service between San Jose, California and Austin, Texas beginning September 2, 2009.This service is in addition to new routes previously announced such as between Seattle and Austin, Seattle and Houston, Seattle and Atlanta, among others. Changes in Advance Booked Load Factors (percentage of available seat miles that are sold) June July August Point Change Y-O-Y +1.0 pt* +2.0 pts* -3.0 pts * June and July advanced bookings have significantly improved as the date of travel approaches. 2 ALASKA –MAINLINE(continued) Forecast Information Forecast Q2 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 5,830 (7)% 22,800 (6)% Cost per ASM excluding fuel and special items (cents)* 8.2 9% 8.1 8% Fuel Gallons (000,000) 76 (12)% 300 (10)% Economic fuel cost per gallon** $1.82 (44)% ** ** *For Alaska, our forecasts of mainline cost per ASM excluding fuel are based on forward-looking estimates, which will likely differ from actual results.As noted on the previous page, the guidance above includes the impact of the wage increases for pilots resulting from the new contract.Special items include the pilot signing bonus and transition charge to the new sick-leave payout program. **Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates. Because of the unpredictable nature of oil prices, our full-year 2009 forecast is not meaningful at this time. ALASKA – PURCHASED CAPACITY Alaska has Capacity Purchase Agreements (CPA) with Horizon for certain routes and with a third party for service between Anchorage and Dutch Harbor, AK. May 2009 Statistics The following data represents only the Horizon CPA flying as that flying represents approximately 95% of the total purchased capacity. May 2009 Change Y-O-Y QTD 2009 Change Y-O-Y Capacity (ASMs in millions) 114 (11.6 )% 215 (12.3 )% Traffic (RPMs in millions) 82 (17.1 )% 154 (17.1 )% Load factor* 72.0 % (4.8 )pts 71.6 % (4.1 ) pts Yield (cents) 24.82 (1.1 )% 25.33 2.1 % Passenger RASM (cents) 17.88 (7.3 )% 18.15 (3.5 )% *Percentage of available seats occupied by fare-paying passengers Changes in Advance Booked Load Factors (% of ASMs that are sold) June July August Point Change Y-O-Y -1.0 pt* -1.5 pts* -4.0 pts * June and July advanced bookings have significantly improved as the date of travel approaches. Forecast Information (Horizon CPA) Forecast Q2 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 340 (9)% 1,350 (3)% Cost per ASM (cents)* 19.2 (10)% 19.6 (8)% * Costs associated with the Horizon CPA agreement represent the amount paid by Alaska to Horizon for operating costs plus a specified profit margin and are eliminated in consolidation. 3 HORIZON AIR May 2009 Statistics (includes brand and CPA flying) May 2009 Change Y-O-Y QTD 2009 Change Y-O-Y Capacity (ASMs in millions) 277 (12.9 )% 544 (13.0 )% Traffic (RPMs in millions) 199 (15.1 )% 383 (14.2 )% Revenue passengers (000s) 555 (14.2 )% 1,085 (12.2 )% Load factor* 71.7 % (1.9 ) pts 70.5 % (0.9 )pts System RASM (cents) 18.50 (7.0 )% 18.59 (3.7 )% Passenger RASM – brand flying (cents) 17.84 (4.6 )% 17.86 0.0 % Raw fuel cost/gal. $ 1.68 (57.1 )% $ 1.66 (55.7 )% Economic fuel expense/gal. $ 1.79 (46.6 )% $ 1.78 (45.3 )% *percentage of available seats occupied by fare-paying passengers Line-of-Business Information Horizon’s line-of-business traffic and revenue information is presented below. In CPA arrangements, Horizon isinsulated from market revenue factors and is guaranteed contractual revenue amounts based on operational capacity.As a result, yield and load factor information is not presented.Horizon bears the revenue risk in its brand flying markets. Revenue from the Alaska CPA is eliminated in consolidation.The actual passenger revenue generated on CPA flights is noted in the Alaska – Purchased Capacity section on page 3. May 2009 Capacity Mix Load Factor Yield RASM Actual (000s) Change Y-O-Y Current %Total Actual Change Y-O-Y Actual Change Y-O-Y Actual Change Y-O-Y Brand 163 (13.7 )% 59 % 71.5 % 0.0 pts 24.97 ¢ (4.7 )% 18.49 ¢ (3.4 )% Alaska CPA 114 (11.6 )% 41 % NM NM NM NM 18.51 ¢ (11.8 )% Total 277 (12.9 )% 100 % 71.7 % (1.9 ) pts 25.27 ¢ (5.2 )% 18.50 ¢ (7.0 )% NM Not Meaningful April and May Capacity Mix Load Factor Yield RASM Actual (000s) Change Y-O-Y Current %Total Actual Change Y-O-Y Actual Change Y-O-Y Actual Change Y-O-Y Brand 329 (13.4 )% 60 % 69.7 % 1.1 pts 25.63 ¢ (1.3 )% 18.42 ¢ 0.8 % Alaska CPA 215 (12.3 )% 40 % NM NM NM NM 18.84 ¢ (9.8 )% Total 544 (13.0 )% 100 % 70.5 % (0.9 ) pts 25.90 ¢ (2.8 )% 18.59 ¢ (3.7 )% NM Not Meaningful Changes in Advance Booked Load Factors – Brand Flying (% of ASMs that are sold) June July August Point Change Y-O-Y +2.0 pts* flat* -3.0 pts * June and July advanced bookings have significantly improved as the date of travel approaches. 4 HORIZON AIR (continued) Forecast Information (includes brand and CPA flying) Forecast Q2 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y System-wide capacity (ASMs in millions) 830 (12)% 3,300 (9)% Cost per ASM excluding fuel and special charges (cents)* 14.6 – 14.7 1% – 2% 15.1 – 15.2 3% – 4% Fuel gallons (in millions) 15 (12)% 61 (8)% Economic fuel cost per gallon** $1.85 (44)% ** ** *For Horizon, our forecast of cost per ASM excluding fuel and other items is based on forward-looking estimates, which will likely differ significantly from actual results. The measure includes both brand flying and CPA flying performed for Alaska. **Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates.Because of the unpredictable nature of oil prices, our full-year 2009 forecast is not meaningful at this time. Q200 Fleet Transition Charges As previously disclosed, Horizon recorded a charge of $4.8 million in the first quarter related to the final six Q200 aircraft removed from operations during that period.As more information becomes known and as Horizon continues to pursue alternatives to dispose of these aircraft, we expect an additional charge in the second quarter.Although we have not completed any transactions and our estimates could change based on any final disposal activity, we believe the second quarter charge could be in the range of $4 million to $6 million.The unit cost guidance above does not include the estimated Q200 charge as the amount is being finalized.We expect our next Investor Update, to be filed in early July, will have a final estimate.Consistent with past practice, Q200 fleet transition charges will not be considered special items and will not be excluded from our “adjusted” results. 5 AIR GROUP Consolidated Nonoperating Expense We expect that our consolidated nonoperating expense will be approximately $17 million to $18 million for the second quarter 2009.This increase from our previous guidance is primarily due to changes in variable interest rates and the impact on capitalized interest resulting from the delays in Boeing aircraft deliveries. Future Fuel Hedge Positions* Approximate % of Expected Fuel Requirements Approximate Crude Oil Price per Barrel Second Quarter 2009 50% $71 Third Quarter 2009 50% $76 Fourth Quarter 2009 50% $76 Full Year 2009 50% $76 First Quarter 2010 47% $68 Second Quarter 2010 48% $68 Third Quarter 2010 41% $71 Fourth Quarter 2010 29% $77 Full Year 2010 41% $70 First Quarter 2011 22% $88 Second Quarter 2011 20% $76 Third Quarter 2011 17% $79 Fourth Quarter 2011 10% $78 Full Year 2011 17% $81 *All of our 2010 and 2011 positions and the majority of our 2009 positions are call options, which are designed to effectively cap the cost of the crude oil component of our jet fuel purchases.With call options, we benefit from a decline in crude oil prices, as there is no cash outlay other than the premiums we pay to enter into the contracts. Additionally, we have used either fixed-price physical contracts or financial swaps to fix the refinery margin component for approximately 42% of our third quarter 2009 jet fuel purchases at an average price per barrel of $9.28, or 22 cents per gallon.The June 19, 2009 closing spot rate for the LA Jet fuel refinery margin was 22 cents per gallon. Cash and Share Count (in millions) May 31, 2009 December 31, 2008 Cash and marketable securities $1,100 $1,077 Common shares outstanding 36.387 36.275 As previously disclosed, on June 11, 2009 Alaska Air Group’s Board of Directors authorized a $50 million share repurchase program.Through
